

115 HR 2103 IH: Julian Woods Yellow Ribbon Program Expansion Act
U.S. House of Representatives
2017-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2103IN THE HOUSE OF REPRESENTATIVESApril 17, 2017Mr. Rutherford (for himself and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to include the Frye Scholarship in the Yellow Ribbon G.I.
			 Education Enhancement Program.
	
 1.Short titleThis Act may be cited as the Julian Woods Yellow Ribbon Program Expansion Act. 2.Inclusion of Frye Scholarship recipients in Yellow Ribbon G.I. Education Enhancement ProgramSection 3317(a) of title 38, United States Code, is amended by striking paragraphs (1) and (2) of section 3311(b) and inserting paragraphs (1), (2), and (9) of section 3311(b) of this title.
		